Case 5:20-cv-00089-JC Document 22 Filed 06/19/20 Page 1 of 1 Page ID #:894



 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     FRANCESCO P. BENAVIDES, CSBN 258924
 5   Special Assistant United States Attorney
 6
           Social Security Administration
           160 Spear St., Suite 800
 7         San Francisco, CA 94105
 8         Telephone: (415) 977-8978
           Facsimile: (415) 744-0134
 9         Email: Francesco.Benavides@ssa.gov
10   Attorneys for Defendant
11
                          UNITED STATES DISTRICT COURT
12
                         CENTRAL DISTRICT OF CALIFORNIA
13                              EASTERN DIVISION
14
15   JODI ISLEIB,                            ) Case No. 5:20-cv-00089-JC
                                             )
16         Plaintiff,                        ) ORDER OF REMAND
17                                           )
                  v.                         )
18
                                             )
19   ANDREW SAUL,                            )
20   Commissioner of Social Security,        )
                                             )
21         Defendant.                        )
22                                           )
23         Based upon the parties’ Stipulation to Voluntary Remand Pursuant to
24   Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to
25   Remand”), and for cause shown, IT IS ORDERED that the above-captioned
26   action be remanded to the Commissioner of Social Security for further proceedings
27   consistent with the terms of the Stipulation to Remand.
28
     DATED: June 19, 2020                               /s/
                                           HON. JACQUELINE CHOOLJIAN
                                           UNITED STATES MAGISTRATE JUDGE

                                             -1-
